FILED
                            NOT FOR PUBLICATION
                                                                              JUN 08 2017
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CAMERON G. ROUPE,                                No.    15-35063

              Plaintiff-Appellant,               D.C. No. 2:13-cv-02131-JCC

 v.
                                                 MEMORANDUM*
JAMES STRICKLAND and ADAM
VEACH,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                        Argued and Submitted May 19, 2017
                               Seattle, Washington

Before: HAWKINS, GOULD, and PAEZ, Circuit Judges.

      In this 42 U.S.C. § 1983 action, Cameron Roupe appeals the adverse summary

judgment grant to Officers James Strickland and Adam Veach. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      1. Summary judgment was correctly granted to Officer Strickland on Roupe’s

excessive force claim. Despite a liberal construction of his filings, Roupe did not

show that the circumstances of the tasing were genuinely in dispute for summary

judgment purposes. See Thomas v. Ponder, 611 F.3d 1144, 1149-50 (9th Cir. 2010).

Based on the undisputed material facts, Officer Strickland’s use of force was

objectively reasonable, and he was thus entitled to qualified immunity. See Kingsley

v. Hendrickson, 135 S. Ct. 2466, 2472-73 (2015); Bryan v. MacPherson, 630 F.3d
805, 823 (9th Cir. 2010).

      2. Officer Veach was also entitled to qualified immunity because Roupe did not

allege or show facts that Officer Veach violated Roupe’s constitutional rights by not

reporting the tasing. See Bryan, 630 F.3d at 823. Accordingly, summary judgment

was correctly granted to Officer Veach.

      3. As for Roupe’s claim that Officers Strickland and Veach unlawfully failed

to seek medical attention for him after the tasing, Roupe did not present evidence to

establish a genuine issue of material fact that the Officers were deliberately indifferent

to a serious medical need. See Castro v. County of Los Angeles, 833 F.3d 1060, 1067-

68 (9th Cir. 2016) (en banc); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

Accordingly, this claim fails as well.




                                            2
      4.   The panel deems abandoned Roupe’s claim that the district court

erroneously ruled on the Defendants’ Motion for Summary Judgment as if it were a

motion to dismiss. See United States v. Loya, 807 F.2d 1483, 1487 (9th Cir. 1987)

(“Issues raised in a brief which are not supported by argument are deemed

abandoned.”). Finally, Roupe waived his remaining Washington state law claims by

not renewing them on appeal. See Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738

(9th Cir. 1986).

      AFFIRMED.




                                         3